Title: From Thomas Jefferson to Robert Walsh, 21 December 1822
From: Jefferson, Thomas
To: Walsh, Robert


Dr Sir
Monto
Dec.  21. 22.
Your favor of the 10th  is just now recd having loitered by the way, and  I shall with pleasure second your wishes with  our board of public works for the appmt of your friend to the office of civil engineer. our Governor, who is it’s President , was chosen a few days ago while at Congress of which he was a member and I have not yet heard of his arrival in Richmd but, by our first mail  3. days hence I will lodge a letter there to be delivd on his arrival.  having no personal acqce however with a single member of the board I fear I can add little to the weight of Majr Long’s own claims, but these I hope may suffice of themselves. in the mean time it furnishes me  a welcome occn of proving my wishes to do what may be acceptable to you.Our univty in which I know you are so good as to take an interest,  is under check at present. all the buildings for the accomdn of the Professors & students are compleat. one only for a Library & other general purposes remains to be erected. it is expected to cost about 60.M.D. which sum our last legislature refused us. we have better hopes of the undstdg & liberality of that now sitting. the buildings are in a classical and chaste style of architecture, and the system,  altho novel will when compleated  I think meet approbn. our seminaries generally seem to be running medically mad, & threaten to saddle us with a doctor for every patient. this mania will not be ours. I consider anatomy & surgery indeed as geometry  but medicine  as one of the occult  sciences. I reverence  it’s experience as far, as it goes, but regret it’s ever changing theories and the practices on humans. life hazarded under them we shall endeavor to restore to the other sciences that birthright of respect which this bastard brat has usurped from them in our country and guide our youths into pursuits of less equivocal usefulness. I am gratified by this occasion of renewing to you the assurances of my continued esteem & respect  in which our family desires to be joinedTh:J.